Citation Nr: 0009915	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-12 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychosis.

2.  Entitlement to secondary service connection for a dental 
disability.

3.  Entitlement to compensation for a dental disability due 
to VA treatment under the provisions of 38 U.S.C.A. § 1151 
(West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to compensation for 
a dental condition secondary to VA treatment under 
38 U.S.C.A. § 1151. 

The veteran's application to reopen a claim of service 
connection for a psychosis was denied by the RO in July 1998.  
A notice of disagreement as to that determination was 
received by the RO in October 1998.  A statement of the case 
was issued in February 1999.  The Board finds no timely 
substantive appeal of record for this issue.  Since the 
veteran did not perfect his appeal, the Board does not have 
jurisdiction to act on his application to reopen a claim for 
service connection for a psychosis.  See 38 C.F.R. §§ 20.200, 
20.302 (1999).  However, since the RO has not addressed the 
question of the timeliness of a substantive appeal, that 
matter will be addressed in the remand portion of the 
decision.

The claim of entitlement to compensation for a dental 
disability due to VA treatment pursuant to 38 U.S.C.A. § 1151 
will also be addressed in the remand portion of the case.


FINDINGS OF FACT

1.  Service connection for a psychosis is only in effect for 
treatment purposes, under the provisions of 38 U.S.C.A. 
§ 1702.  
2.  The claim of entitlement compensation pursuant to 
38 U.S.C.A. § 1151 for dental disability is supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a dental disability 
secondary to treatment for a psychosis under 38 C.F.R. § 
3.310 (a) (1999) lacks legal merit.  38 U.S.C.A. §§ 501, 
Chapter 11, to include 1110-1131, 1702 (West 1991); 38 C.F.R. 
§ 3.310(a) (1999); Sabonis v. Brown, 6 Vet. App. 462 (1994)

2.  The claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for a dental condition resulting from VA 
medical treatment is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Dental Disability

Initially, the Board observes that the veteran was awarded 
entitlement to treatment benefits for an active psychosis 
under the pursuant to 38 U.S.C.A. § 5107 (West 1991) as a 
result of an April 1994 rating determination.  The disability 
underlying such a grant of benefits has been loosely 
characterized as "service connected for treatment 
purposes."  However, strictly speaking, service connection 
for a psychosis has been denied, most recently by a June 1997 
Board decision.  

This claim is advanced as a dental disability due to or as a 
result of a service connected psychosis.  However, it bears 
emphasis that entitlement to service connection for a 
psychosis is not currently in effect.  Treatment only is 
available to the veteran for an active psychosis under 38 
U.S.C.A. § 1702 (West 1991), which authorizes such medical 
benefits where an active psychosis developed within two years 
after release from service.  That provision provides certain 
health care services only "[f]or the purposes of this 
chapter[.]"  The chapter referenced is Chapter 17- Hospital, 
Nursing Home, Domiciliary, and Medical Care.  Service 
connection for a disability secondary to a disability that 
has been service connected for treatment purposes only is not 
warranted under 38 U.S.C.A. § 1702.

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  Inasmuch as service 
connection for a psychosis has not been established under 
38 U.S.C.A. Chapter 11 (compensation for service connected 
disability or death), the veteran cannot avail himself of 
section 3.310 to establish service connection for a dental 
condition.  In a case where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the claim lacks legal 
merit and is dismissed.

38 U.S.C.A. § 1151 benefits for a Dental Disability

Where any veteran shall have suffered an injury or an 
aggravation of an injury as the result of hospitalization, 
medical, or surgical treatment or as a result of having 
submitted to an examination, and if the injury were not the 
result of such veteran's own willful misconduct and such 
injury or aggravation results in additional disability, 
disability or death compensation shall be awarded in the same 
manner as if such disability or aggravation were service-
connected.  38 U.S.C.A. § 1151.

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim for the disability at 
issue within the meaning of 38 U.S.C.A. § 5107(a).  This 
section of Title 38 unequivocally places an initial burden on 
a claimant to produce evidence that a claim is well grounded 
or plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  
"To be well grounded, a claim 'need not be conclusive,'. . . 
but must be accompanied by evidence that suggests more than a 
purely speculative basis for granting entitlement of the 
requested benefits."  Dixon v. Derwinski, 3 Vet. App. 261, 
262-63 (1992).  
The Court has repeatedly held that, in order for a claim for 
service connection to be well grounded, there must be medical 
evidence of current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus (i.e., a link or a 
connection) between the injury or disease in service and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement of a well-grounded 
claim and medical evidence to establish a causal connection 
between the claimed injury and the disability in issue.  See 
VAOGCPREC 7-97 (Jan. 29, 1997); VAOGCPREC 8-97 (Feb. 11, 
1997).  See also Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993), holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 38 
U.S.C.A. § 1151.

Simply stated, a well grounded claim must be plausible and 
capable of substantiation.  Id.  In determining whether a 
claim is well grounded, the Board is required to presume the 
truthfulness of evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

P. Brian Smaldino, D.D.S., has provided correspondence dated 
in November 1997 and March 1998 to the effect that the 
veteran's xerostomia and chronic dental problems were caused 
by medication he was provided by VA.  Dental treatment 
records for the period from 1986 to 1998 were also provided.  

The Board finds that Dr. Smaldino's statement is competent 
evidence of a nexus between the veteran's dental disability 
and VA treatment.  Accordingly, the claim is well grounded.  
As the duty to assist is triggered here by a well-grounded 
claim, the Board finds that VA has an obligation to further 
develop the veteran's claim.  See Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  
ORDER

Service connection for a dental disability is denied.

The claim for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for  a dental condition is well grounded, 
and, to this extent only, the appeal is granted.


REMAND

With respect to the issue of whether new and material 
evidence has been received to warrant reopening a claim of 
entitlement to service connection for a psychosis, it should 
be noted that an appeal to the Board of Veterans' Appeals 
(Board) "consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. 
§ 20.200.  The substantive appeal can be set forth on a VA 
Form 9 (Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issue(s) appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ).  38 
C.F.R. § 20.202.  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the 
AOJ mails the statement of the case to the claimant, within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, or 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303.  If the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  See also YT v. Brown, 9 Vet. App. 195 (1996); 
Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  Cf. Rowell 
v. Principi, 4 Vet. App. 9 (1993).

While the veteran submitted a timely notice of disagreement, 
a statement of the case was issued, and the additional 
evidence in question includes a June 1998 statement from 
Vincent A. Paolone, M.D., who reported that a letter from the 
veteran's claims file containing observations provided by an 
individual who served with the veteran was consistent with an 
episode of paranoid schizophrenia during service, there does 
not appear to be a VA Form 9 or other correspondence that can 
be construed as a timely substantive appeal of record to 
perfect the appeal of the veteran's claim that he has 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for a psychosis. 

The United States Court of Appeals for Veterans Claims has 
held that, when the Board addresses in its decision a 
question that has not yet been addressed by the AOJ, the 
Board must consider 1) whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the question, 2) whether he has been given an adequate 
opportunity to actually submit such evidence and argument, 
and 3) whether the SOC provided to the claimant fulfills the 
regulatory requirements.  See 38 C.F.R. § 19.29.  If not, the 
matter must be remanded to the AOJ to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this remand is the first 
time that the veteran has been notified that a timely 
substantive appeal was not filed with respect to the RO's 
denial of his claim.  He has not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided a SOC or supplemental SOC 
(SSOC) with respect to the issue of the timeliness of his 
appeal.  Consequently, the Board will remand the matter to 
the RO to avoid the possibility of prejudice.  38 C.F.R. § 
19.9.

As to the issue of entitlement to compensation for a dental 
disability due to VA treatment under 38 U.S.C.A. § 1151, the 
Board again notes that Dr. Smaldino's statement is competent 
evidence of a nexus between the veteran's dental disability 
and VA treatment.  However, there is no indication that Dr. 
Smaldino reviewed the veteran's claims file.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  It is the Board's judgment that a VA dental 
examination that contains an opinion addressing the contended 
causal relationship is warranted.
The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 
(1999).

Accordingly, the case is Remanded for the following 
development:

1.  The veteran and his representative 
should be contacted and notified of the 
right to submit further evidence, 
argument, and/or comment with regard to 
the question of the timeliness of appeal.  
He should be informed of his right to 
request a hearing on the matter if he so 
desires.

2.  After the above development has been 
completed, the RO should issue a SSOC.  
The SSOC should contain a summary of the 
pertinent facts and a summary of the laws 
and regulations applicable to the proper 
filing of appeals, with appropriate 
citations (including 38 C.F.R. §§ 19.32, 
19.34, 20.200, 20.202, 20.302).  See 38 
C.F.R. §§ 19.29, 19.31 (1999).

3.  The RO should request that the 
veteran provide information as to any 
additional dental treatment from 1998 to 
the present.  Upon receipt of the 
requested information, the RO should 
contact the identified facilities and 
request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  The RO 
should also contact VA medical facilities 
in Youngstown, Ohio and Brecksville, Ohio 
and request that all available pertinent 
clinical documentation pertaining to 
treatment of the veteran since 1990 be 
forwarded for incorporation into the 
record.  
4.  The veteran should thereafter be 
afforded a VA dental examination to 
determine the etiology and extent of any 
dental disorder that may be present.  All 
indicated tests should be accomplished.  
The claims file must be provided to the 
examiner for review.  After a review of 
the relevant evidence, to include records 
pertaining to the veteran's medication 
provided in connection with his treatment 
for a psychotic condition; all dental 
records, including treatment records from 
1986 to 1998; as well as correspondence 
from P. Brian Smaldino, D.D.S. dated in 
November 1997 and March 1998, and after 
the dental examination, the examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that any dental disability that may be 
present was caused or aggravated by 
medication prescribed by VA for treatment 
of a mental condition.  The complete 
rationale for all opinions expressed must 
be provided.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
claims on appeal and readjudicate them.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate disposition of this case.  No action is required 
of the veteran until he is notified by the RO.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



